                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                     NO. 5:12-CV-00504-M


 WILLIAM SCOTT DAVIS, JR., and                   )
 J.F.D., a minor,                                )
                                                 )
         Plaintiffs,                             )                     ORDER
                                                 )
 v.                                              )
                                                 )
 MELANIE A. SHEKITA,                             )
 MICHELLE SAVAGE,                                )
 DANIELLE DOYLE,                                 )
 ERIC CRAIG CHASSE,                              )
 MIKE EASLEY, and                                )
 BEVERLY PERDUE,                                 )
                                                 )
         Defendants.                             )


       Before the Court is a "Motion to Reopen Under Fed Rule 60(b)(3)(4)(6), Rule 60(d)(3)" filed

by Plaintiff on December 2, 2020 [DE 96 at 2]. The motion is handwritten on a single page and

primarily contains case citations, segmented sentences, and legal conclusions containing no factual

support. See id.

       This case was closed on June 3, 2014 after the Court found Plaintiffs complaint to be

frivolous. DE 40. Plaintiff filed motions pursuant to Fed. R. Civ. P. 60(b) and the Court denied them

on their merits (see DE 59); nevertheless, Plaintiff continued to file two more Rule 60(b) motions and

motions pursuant to Fed. R. Civ. P. 15 and 17, all of which were denied (see DE 61, 67, 81, 82, 90).

The Fourth Circuit Court of Appeals affirmed all appealed orders or dismissed Plaintiffs appeals in

this case. DE 56, 71, 83, 85. On January 3, 2017, the Court issued a text order requiring that "no

more filings should be made in this case." DE 90. Thereafter, any motions filed by Plaintiff were

denied as moot. DE 93, 95.




             Case 5:12-cv-00504-M Document 98 Filed 12/11/20 Page 1 of 2
...

             The Court may deny the Plaintiffs current motion based solely on the Court's January 3, 2017

      order; however, the Court also notes that Plaintiff provides no factual or legal basis on which the

      Court may consider his request to re-open the case. Accordingly, Plaintiffs motion is DENIED.


             SO ORDERED this       I~ay of December, 2020.



                                                  RICHARD E. MYERS II
                                                  UNITED STATES DISTRICT JUDGE




                                                       2

                  Case 5:12-cv-00504-M Document 98 Filed 12/11/20 Page 2 of 2
